DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 39-61 are pending in the instant invention.  According to the In The Claims, filed January 27, 2021, claim 39 was amended, claims 1-38 were cancelled and claims 40-61 were added.

Status of Priority Objection - Priority Date

	This invention is a Divisional (DIV) of US Application No. 15/762,816, filed March 23, 2018 and now US 10,526,339, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2016/053407, filed September 23, 2016.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/232,626, filed September 25, 2015, was objected to in the Non-Final Rejection, mailed on September 21, 2020.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/US2016/053407, filed September 23, 2016.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on January 27, 2021, is acknowledged a) Group IV - claims 39-61; and b) substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]-
	Likewise, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Next, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on September 21, 2020.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the In The Claims, filed January 27, 2021.
	Thus, a second Office action and prosecution on the merits of claims 39-61 is contained within.

New Claim Objections

	Claim 39 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation(s):
39.	A process for synthesizing a compound according to the chemical structure 26:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

26

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is SCH3; and
	Y is H;

wherein the process comprises the following steps:

(1)	reacting a compound according to the chemical structure 14:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

14

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

with a compound according to the chemical structure 22:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

22

wherein:
	X is SCH3;

in the presence of methanol, to provide a compound according to the chemical structure 24:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

24
wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; and
	X is SCH3; and

(2)	reacting the compound according to the chemical structure 24 above with a compound according to the chemical structure:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

in the presence of chloroform at 95ºC, to provide the compound according to the chemical structure 26 above.

41.	A process for synthesizing a compound according to the chemical structure 28:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

28

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
; and
	Y is H;

wherein the process comprises the following steps:

(1)	reacting a compound according to the chemical structure 14:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

14

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

with a compound according to the chemical structure 23:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

23

wherein:
	X is 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
;

in the presence of methanol, to provide a compound according to the chemical structure 25:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

25
wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; and
	X is 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
; and

(2)	reacting the compound according to the chemical structure 25 above with a compound according to the chemical structure:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

in the presence of chloroform at 95ºC, to provide the compound according to the chemical structure 28 above.

	Appropriate correction is required.

	Claim 49 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A process for synthesizing a compound according to the chemical structure 27:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

27

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is SCH3; and
	Y is OH;

wherein the process comprises the following steps:

(1)	reacting a compound according to the chemical structure 14:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

14

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

with a compound according to the chemical structure 22:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

22

wherein:
	X is SCH3;

in the presence of methanol, to provide a compound according to the chemical structure 24:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

24
wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; and
	X is SCH3;

(2)	reacting the compound according to the chemical structure 24 above with a compound according to the chemical structure:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

in the presence of chloroform at 95ºC, to provide a compound according to the chemical structure 26:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

26

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is SCH3; and
	Y is H; and

(3)	reacting the compound according to the chemical structure 26 above with silicon dioxide in the presence of an aqueous solvent, to provide the compound according to the chemical structure 27 above.

	Appropriate correction is required.

	Claim 51 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A process for synthesizing a compound according to the chemical structure 28-I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

28-I

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
; and
	Y is OH;

wherein the process comprises the following steps:

(1)	reacting a compound according to the chemical structure 14:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

14

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

with a compound according to the chemical structure 22:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

22

wherein:
	X is SCH3;

in the presence of methanol, to provide a compound according to the chemical structure 24:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

24
wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; and
	X is SCH3;

(2)	reacting the compound according to the chemical structure 24 above with a compound according to the chemical structure:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

in the presence of chloroform at 95ºC, to provide a compound according to the chemical structure 26:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

26

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is SCH3; and
	Y is H;

(3)	reacting the compound according to the chemical structure 26 above with silicon dioxide in the presence of triethylamine and an aqueous solvent, to provide a compound according to the chemical structure 27:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

27

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is SCH3; and
	Y is OH; and

(4)	reacting the compound according to the chemical structure 27 above with a compound according to the chemical structure:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


or a pharmaceutically acceptable salt thereof,

in the presence of triethylamine, to provide the compound according to the chemical structure 28-I above.

	Appropriate correction is required.

	Claim 52 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A process for synthesizing a compound according to the chemical structure 28A:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

28A

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
; and
	Y is H;

wherein the process comprises the following steps:

(1)	reacting a compound according to the chemical structure 14:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

14

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

with a compound according to the chemical structure 22:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

22

wherein:
	X is SCH3;

in the presence of methanol, to provide a compound according to the chemical structure 24:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

24
wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; and
	X is SCH3;

(2)	reacting the compound according to the chemical structure 24 above with a compound according to the chemical structure:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

in the presence of chloroform at 95ºC, to provide a compound according to the chemical structure 26:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

26

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is SCH3; and
	Y is H;

(3)	reacting the compound according to the chemical structure 26 above with silicon dioxide in the presence of triethylamine and an aqueous solvent, to provide a compound according to the chemical structure 27:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

27

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is SCH3; and
	Y is OH;

(4)	reacting the compound according to the chemical structure 27 above with a compound according to the chemical structure:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


or a pharmaceutically acceptable salt thereof,

in the presence of triethylamine, to provide a compound according to the chemical structure 28-I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

28-I

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
; and
	Y is OH; and

(5)	reacting the compound according to the chemical structure 28-I above with a compound according to the chemical structure:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

in the presence of chloroform, to provide the compound according to the chemical structure 28A above.

	Appropriate correction is required.

	Claim 53 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A process for synthesizing a compound according to the chemical structure 28B:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

28B

wherein:
	R is 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
;
	X is 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
; and
	Y is H;

wherein the process comprises the following steps:

(1)	reacting a compound according to the chemical structure 14:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

14

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

with a compound according to the chemical structure 22:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

22

wherein:
	X is SCH3;

in the presence of methanol, to provide a compound according to the chemical structure 24:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

24
wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; and
	X is SCH3;

(2)	reacting the compound according to the chemical structure 24 above with a compound according to the chemical structure:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

in the presence of chloroform at 95ºC, to provide a compound according to the chemical structure 26:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

26

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is SCH3; and
	Y is H; and

(3)	reacting the compound according to the chemical structure 26 above with silicon dioxide in the presence of triethylamine and an aqueous solvent, to provide a compound according to the chemical structure 27:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

27

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is SCH3; and
	Y is OH; 


(4)	reacting the compound according to the chemical structure 27 above with a compound according to the chemical structure:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


or a pharmaceutically acceptable salt thereof,

in the presence of triethylamine, to provide a compound according to the chemical structure 28-I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

28-I

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
; and
	Y is OH; and

(5)	reacting the compound according to the chemical structure 28-I above with a compound according to the chemical structure:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

in the presence of chloroform, to provide the compound according to the chemical structure 28A:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

28A

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
; and
	Y is H; and

(6)	reacting the compound according to the chemical structure 28A above with hydrogen and a palladium catalyst adsorbed on carbon in the presence of methanol, to provide the compound according to the chemical structure 28B above.

	Appropriate correction is required.

	Claim 54 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A process for synthesizing a compound according to the chemical structure 28A:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

28A

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
; and
	Y is H;

wherein the process comprises the following steps:

(1)	reacting a compound according to the chemical structure 14:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

14

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

with a compound according to the chemical structure 22:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

22

wherein:
	X is SCH3;

in the presence of methanol, to provide a compound according to the chemical structure 24:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

24
wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; and
	X is SCH3;

(2)	reacting the compound according to the chemical structure 24 above with a compound according to the chemical structure:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

in the presence of chloroform at 95ºC, to provide a compound according to the chemical structure 26:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

26

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is SCH3; and
	Y is H;

(3)	reacting the compound according to the chemical structure 26 above with silicon dioxide in the presence of triethylamine and an aqueous solvent, to provide a compound according to the chemical structure 27:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

27

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is SCH3; and
	Y is OH; and

(4)	reacting the compound according to the chemical structure 27 above with a compound according to the chemical structure:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


or a pharmaceutically acceptable salt thereof,

in the presence of triethylamine, to provide a compound according to the chemical structure 28-I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

28-I

wherein:
	R is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	X is 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
; and
	Y is OH; and

(5)	reacting the compound according to the chemical structure 28-I above with a compound according to the chemical structure:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

in the presence of chloroform, to provide the compound according to the chemical structure 28A above.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride

	Claims 39-61 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for performing a method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo-[4,5-b]azepin-1-ium chloride, wherein the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]-azepin-1-ium chlorides are as stated in the section above entitled New Claim Objections, does not reasonably provide enablement for performing a method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride, wherein the substituted 4,5,6,7,8,8a-hexahydro-imidazo[4,5-b]azepin-1-ium chlorides are not as stated in the section above entitled New Claim Objections.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.  A method of synthesizing a substituted 4,5,6,7,8,8a-hexahydro-imidazo[4,5-b]azepin-1-ium chloride, wherein the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chlorides are not as stated in the section above entitled New Claim Objections, as recited in claim 39, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use (perform) a method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride, wherein the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chlorides are not as stated in the section above entitled New Claim Objections.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride, shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]-azepin-1-ium chloride, shown to the right above;

(c)	State of the prior art - Moreover, Science, as provided in the file and cited in the Non-Final Rejection, mailed on September 21, 2020, illustrates a synthesis of the instantly recited substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chlorides {Draghici, et al. Science, 350(6258), 2015, 294-298};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride, wherein the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chlorides are not as stated in the section above entitled New Claim Objections, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of pages 4-64 of the instant specification, and Draghici, et al. in Science, as provided in the file and cited in the Non-Final Rejection, mailed on b]azepin-1-ium chloride, wherein the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chlorides are not as stated in the section above entitled New Claim Objections, is enabled.  Moreover, the following excerpt is taken from Dörwald, as provided in the file and cited in the Non-Final Rejection, mailed on September 21, 2020, which has relevance to the performance of a method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride, wherein the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chlorides are not as stated in the section above entitled New Claim Objections (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride, wherein the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chlorides are not as stated in the section above entitled New Claim Objections;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use (perform) a method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride, wherein the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chlorides are as stated in the section above entitled New Claim Objections; however, the disclosure is insufficient b]azepin-1-ium chloride, wherein the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chlorides are not as stated in the section above entitled New Claim Objections.  The specification lacks working examples of performing a method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride, wherein the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chlorides are not as stated in the section above entitled New Claim Objections.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable performing the instantly recited method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride, wherein the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chlorides are not as stated in the section above entitled New Claim Objections.  Thus, it is unclear, based on the guidance provided by the specification, whether a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride, such as (6R,7R)-6,7-dihydroxy-2-((5-nitropyridin-2-yl)oxy)-4-(pyrimidin-2-ylmethyl)-4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride, shown to the left above, is synthetically feasible.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride, wherein the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chlorides are not as stated in the section above entitled New Claim Objections, is clearly justified.
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 39-43 and 48-60 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, optionally substituted, in claim 39, with respect to R, is a relative phrase which renders the claim indefinite.  The phrase, optionally substituted, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably include and for example, to define the term, substituent, as halogen, hydroxyl, etc., and further discloses that the substituents themselves may be further substituted; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A has been rendered indefinite by the use of the phrase, optionally substituted, with respect to R.
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claims 44-47 and 61 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, protected, in claims 44-47, respectively, with regard to R, is a relative term which renders the claims indefinite.  The term, protected, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 41-42, uses open language, such as include and for example, to define the phrase, protecting group, as esters of carboxylic acids, etc.; however, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A has been rendered indefinite by the use of the term, protected, with respect to R.
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claims 39, 40, 42, 44, 45, 47, 49-58 and 61 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, optionally substituted, in claim 39, with respect to R1, is a relative phrase which renders the claim indefinite.  The phrase, optionally substituted, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 43-44, uses open language, such as include and for example, to define the term, substituent, as halogen, hydroxyl, etc., and further discloses that the substituents themselves may be further substituted; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A has been rendered indefinite by the use of the phrase, optionally substituted, with respect to R1.
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claims 41, 43, 46, 48, 59 and 60 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, protected, in claims 41, 43 and 48, respectively, with regard to R1, is a relative term which renders the claims indefinite.  The term, protected, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably include and for example, to define the phrase, protecting group, as esters of carboxylic acids, etc.; however, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A has been rendered indefinite by the use of the term, protected, with respect to R1.
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claims 39-41, 44-47, 49, 52, 55, 58, 59 and 61 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, optionally substituted, in claims 39 and 41, respectively, with regard to X, is a relative phrase which renders the claims indefinite.  The phrase, optionally substituted, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 43-44, uses open language, such as include and for example, to define the term, substituent, as halogen, hydroxyl, etc., and further discloses that the substituents themselves may be further substituted; however, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A has been rendered indefinite by the use of the phrase, optionally substituted, with respect to X.

	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 40 and 45 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 40 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional physicochemical attribute of a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, is performed in the same pot.  Consequently, since the additional physicochemical attribute of the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, whereby the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A is performed in the same pot, (1) fails to result in a further patentably distinct methodical step in the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, and/or (2) fails to include all the limitations of the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, it is not given patentable weight and thus, renders the instant dependent claim, and any additional dependent claims therefrom, improperly dependent 
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claims, (2) amend the dependent claims to place the dependent claims in proper dependent form, (3) rewrite the dependent claims in independent form, or (4) present a sufficient showing that the dependent claims comply with the statutory requirements, to overcome this rejection.

	Claim 43 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 43 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional physicochemical attribute of a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 41, is performed in multiple steps or in a single pot where all of the steps are performed, or the compound is optionally separated prior to deprotection.  Consequently, since the additional physicochemical attribute of the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydro-imidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 41, whereby the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A is performed in multiple steps or in a single pot where all of the steps are performed, or the compound is optionally separated prior to deprotection, (1) fails to result in a further patentably distinct methodical step in the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 41, and/or (2) fails to include all the limitations of the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 41, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.

	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the 

	Claims 49-58 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 49 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional method performed on a compound synthesized by a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, is reacted with SiO2 or a weak base in the presence of aqueous solvent to convert Y’ to a OH group.  Consequently, since the additional method performed on the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A synthesized by the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, whereby the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A is reacted with SiO2 or a weak base in the presence of aqueous solvent to convert Y’ to a OH group, (1) fails to result in a further patentably distinct methodical step in the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, and/or (2) fails to include all the limitations of the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, it is not given patentable weight and thus, renders the instant dependent claim, and any additional dependent claims therefrom, improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claims, (2) amend the dependent claims to place the dependent claims in proper dependent form, (3) rewrite the dependent claims in independent form, particularly as stated in the section above entitled New Claim Objections, or (4) present a sufficient showing that the dependent claims comply with the statutory requirements, to overcome this rejection.

	Claims 51, 54 and 57 are further rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 51 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional method performed on a compound synthesized by a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as  is further reacted with a protected ornithine or lysine amino acid at the S-Me position of the imidazole to provide a compound wherein Y’ is OH and X is an ornithine or lysine moiety linked to said imidazole group by the amine in the side chain of ornithine or lysine and the remaining amino group and/or carboxylic acid group of said ornithine or said lysine group is protected.  Consequently, since the additional method performed on the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A synthesized by the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, whereby the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A is further reacted with a protected ornithine or lysine amno acid at the S-Me position of the imidazole to provide a compound wherein Y’ is OH and X is an ornithine or lysine moiety linked to said imidazole group by the amine in the side chain of ornithine or lysine and the remaining amino group and/or carboxylic acid group of said ornithine or said lysine group is protected, (1) fails to result in a further patentably distinct methodical step in the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, and/or (2) fails to include all the limitations of the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, it is not given patentable weight and thus, renders the instant dependent claim, and any additional dependent claims therefrom, improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claims, (2) amend the dependent claims to place the dependent claims in proper dependent form, (3) rewrite the dependent claims in independent form, particularly as stated in the section above entitled New Claim Objections, or (4) present a sufficient showing that the dependent claims comply with the statutory requirements, to overcome this rejection.

	Claims 52, 55 and 58 are further rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 52 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional method performed on a compound synthesized by a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, further comprises reducing Y’ is OH to Y’ is H.  Consequently, since the additional method performed on the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A synthesized by the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, whereby Y’ is OH of the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A is further reduced to Y’ is H, (1) fails to result in a further patentably distinct methodical step in the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydro-imidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, and/or (2) fails to include all the limitations of the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydro-imidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, it is not given patentable weight and thus, renders the instant dependent claim, and any additional dependent claims therefrom, improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claims, (2) amend the dependent claims to place the dependent claims in proper dependent form, (3) rewrite the dependent claims in independent form, particularly as stated in the section above entitled New Claim Objections, or (4) present a sufficient showing that the dependent claims comply with the statutory requirements, to overcome this rejection.

	Claims 53 and 56 are further rejected under 35 U.S.C. § 112(d) as being of improper 
	The inventor or joint inventor should note that claim 53 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional method performed on a compound synthesized by a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, is deprotected.  Consequently, since the additional method performed on the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A synthesized by the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]-azepin-1-ium chloride of the formula 28A, as recited in claim 39, whereby the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A is deprotected, (1) fails to result in a further patentably distinct methodical step in the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, and/or (2) fails to include all the limitations of the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, it is not given patentable weight and thus, renders the instant dependent claim, and any additional dependent claims therefrom,  improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claims, (2) amend the dependent claims to place the dependent claims in proper dependent form, (3) rewrite the dependent claims in independent form, particularly as stated in the section above entitled New Claim Objections, or (4) present a sufficient showing that the dependent claims comply with the statutory requirements, to overcome this rejection.

	Claim 54 is further rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 54 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional method performed on a compound synthesized by a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, further comprises reducing Y’ is OH to Y’ is H.  Consequently, since the additional method performed on the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A synthesized by the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, whereby Y’ is OH of the substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A is further reduced to Y’ is H, (1) fails to result in a further patentably distinct methodical step in the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydro-imidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, and/or (2) fails to include all the limitations of the method of synthesizing a substituted 4,5,6,7,8,8a-hexahydro-imidazo[4,5-b]azepin-1-ium chloride of the formula 28A, as recited in claim 39, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, particularly as stated in the section above entitled New Claim Objections, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

New Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.
	Consequently, claims 39-61 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-5 and 8-10 of US Patent No. 10,526,339.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 10,526,339 recites substituted 4,5,6,7,8,8a-hexahydroimidazo-[4,5-b]azepin-1-ium chlorides, wherein R = -C1-C12 alkyl; X = -optionally substituted S-alkyl; and Y’ = -H, respectively, which are synthesized by the instantly recited method of synthesizing a substituted 4,5,6,7,8,8a-hexahydroimidazo[4,5-b]azepin-1-ium chloride of the formula 28A, wherein R = -optionally substituted C1-C12 hydrocarbon group; X = -optionally substituted S-alkyl; and Y’ = -H, respectively.
	The inventor or joint inventor should note that MPEP § 2141.02 states that [I]n determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  {See Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983); and In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976)}.
	Similarly, the inventor or joint inventor should further note that MPEP § 2112.01-I states that [W]here the claimed and prior art products are… produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness is established.  {See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)}.
	Likewise, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Next, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Moreover, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the In The Claims, filed January 27, 2021, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.

	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624